Citation Nr: 0740950	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-24 065	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right medial meniscus tear and chondromalacia 
patella, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1991 to February 
1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2004 rating action that denied a rating in 
excess of 10% for postoperative residuals of a right medial 
meniscus tear and chondromalacia patella.

The issue on appeal is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  The VA 
will notify the appellant when further action on her part is 
required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)).  These 
provisions include enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

Appellate review discloses that the most recent February 2006 
VA orthopedic examination of the veteran's right knee did not 
contain findings as to whether there was evidence of pain on 
motion, weakness, excess fatigability, and/or incoordination 
associated with the disability, and if so, how these impaired 
her right knee function during flare-ups and/or with repeated 
use.  See DeLuca v. Brown,      8 Vet. App. 202, 204-7 
(1995).  Where the record does not adequately reveal the 
current state of a disability, the fulfillment of the duty to 
assist includes providing a thorough and contemporaneous 
medical examination that considers the claimant's prior 
medical examinations and treatment.  See Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994).  Inadequate medical evaluation frustrates 
judicial review.  Hicks v. Brown,  8 Vet. App. 417, 422 
(1995).  Under the circumstances, the Board finds that this 
case must thus be remanded to the RO to obtain a new VA 
examination to resolve the increased rating issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of her claim.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to her by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran's right knee at the Milwaukee, Wisconsin VA Medical 
Center (VAMC) from 2005 to the present time should be 
obtained and associated with the claims folder.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The RO should also request the veteran to sign and submit a 
form authorizing the release to the VA of all medical records 
of treatment and evaluation of her right knee by Daniel L. 
Walden, M.D., Premier Orthopedics, 3920 N. Union Boulevard, 
Suite 330, Colorado Springs, Colorado 80907-4916.  
Thereafter, the RO should obtain copies of these complete 
private medical records, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the veteran and 
her representative a letter requesting 
her to provide authorization to enable it 
to obtain copies of all medical records 
of treatment and evaluation of her right 
knee by Daniel L. Walden, M.D., Premier 
Orthopedics, 3920 N. Union Boulevard, 
Suite 330, Colorado Springs, Colorado 
80907-4916. 

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  

3.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran's right knee at 
the Milwaukee, Wisconsin VAMC from 2005 
to the present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

4.  If any records sought are not 
obtained, the RO should notify the 
veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken. 

5.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo VA 
examination of her right knee by a 
physician.  The entire claims folder must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies, 
including X-rays, should be accomplished, 
and all clinical findings should be 
reported in detail, including (a) range 
of motion studies of the right knee 
expressed in degrees;             (b) 
whether there is any ankylosis of the 
right knee, and if so, the angle, 
expressed in degrees, at which it is 
ankylosed; and (c) whether there is 
dislocated semilunar cartilage with 
frequent episodes of locking, pain, and 
effusion into the right knee joint.
 
The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  If pain 
on motion is observed, he should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the right knee due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 
  
The doctor should also render an opinion 
for the record as to whether the 
veteran's postoperative residuals of a 
right medial meniscus tear and 
chondromalacia patella cause recurrent 
subluxation or lateral instability, and 
if so, whether the resultant knee 
impairment may best be characterized as 
(a) mild; (b) moderate; or (c) severe.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to her 
by the pertinent VA medical facility.

7.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
9.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish her and her 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

